PER CURIAM.
The trial court revoked appellant’s probation finding that appellant committed a theft of a firearm, possession of a firearm, escaping the probation office, and disguising his identity. We conclude that the court erred in finding that appellant had disguised his identity, because there was no evidence other than hearsay that the appellant had given a false name while being arrested. We accordingly reverse the violation on that ground. Because we affirm the remaining violations, which were more serious, there is no need to remand for reconsideration by the trial court.

Affirmed in part and reversed in part.

WARNER, KLEIN and GROSS, JJ., concur.